Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00045-CR

                                      Manuel ALCOSER Jr.,
                                           Appellant

                                                v.
                                            The State of
                                       The STATE of Texas,
                                             Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR5943
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 5, 2013

DISMISSED FOR LACK OF JURISDICTION;
MOTION FOR LEAVE TO FILE LATE NOTICE OF APPEAL DENIED

           On January 17, 2014, appellant filed a pro se “Motion for Leave to File Late Notice of

Appeal.” Because it appeared this court lacked jurisdiction over the appeal, we ordered appellant

to show cause no later than February 11, 2014, why this appeal should not be dismissed. Appellant

did not respond. However, on February 21, 2014, appellant filed a pro se notice of appeal in which

he referenced a September 27, 2012 conviction. Appellant was placed on probation on September

27, 2012. Appellant’s notice of appeal was due to be filed October 29, 2012. TEX. R. APP. P.
                                                                                 04-14-00045-CR


26.2(a)(1). A motion for extension of time to file the notice of appeal was due on November 13,

2012. TEX. R. APP. P. 26.3.

       Because the district clerk’s Certificate of Notice of Appeal indicated appellant is now

represented by appointed counsel, Mr. Michael D. Robbins, we issued a second order on February

25, 2014, directing Mr. Robbins to show cause in writing no later than March 10, 2014, why this

appeal should not be dismissed for lack of jurisdiction. On February 27, 2014, Mr. Robbins filed

a response in which he agreed this court “has no choice but to dismiss this appeal for lack of

jurisdiction.”

       Accordingly, we deny appellant’s pro se “Motion for Leave to File Late Notice of Appeal”

and dismiss this appeal for lack of jurisdiction.



                                                     PER CURIAM

Do not publish




                                                    -2-